PROMISSORY NOTE

 

Borrower: American Rare Earths and Materials, Corp. of 200 Queen's Quay East,
Unit 1, Toronto, Ontario M5A 4K9 (individually and collectively the "Borrower")
Lender: Werner Zapfe

 

Principal Amount: $150,000.00

 



1.FOR VALUE RECEIVED, The Borrower promises to pay to Werner Zapfe at such
address as may be provided in writing to the Borrower, the principal sum of one
hundred fifty thousand ( $150,000.00 ) CAD, with interest payable on the unpaid
principal at the rate of 10 percent per annum, calculated yearly not in advance.

 

2.This Note is repayable in full within 14 days of Werner Zapfe providing the
Borrower with written notice of demand.

 

3.At any time while not in default under this Note, the Borrower may pay the
outstanding balance then owing under this Note to Werner Zapfe without further
bonus or penalty.

 

4.This Note will be construed in accordance with and governed by the laws of the
Province of Ontario.

 

5.This Note is made for business purposes and is a "business agreement" as
defined in the Consumer Protection Act (the "Act"). No limitation periods found
in the Act, other than the ultimate limitation period found in section 15 of
that Act, will apply to this Note and to the obligations imposed by this Note.

 

6.If any term, covenant, condition or provision of this Note is held by a court
of competent jurisdiction to be invalid, void or unenforceable, it is the
parties' intent that such provision be reduced in scope by the court only to the
extent deemed necessary by that court to render the provision reasonable and
enforceable and the remainder of the provisions of this Note will in no way be
affected, impaired or invalidated as a result.

 

7.All costs, expenses and expenditures including, and without limitation, the
complete legal costs incurred by Werner Zapfe in enforcing this Note as a result
of any default by the Borrower, will be added to the principal then outstanding
and will immediately be paid by the Borrower.

 

8.This Note will enure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Borrower and
Werner Zapfe. The Borrower

 





IN WITNESS WHEREOF the parties have duly affixed their signatures under seal on
this 4th day of October, 2011.

 







SIGNED, SEALED, AND DELIVERED
this 4th day of October, 2011.   American Rare Earths and Materials, Corp    
Per: (SEAL)

 

 

SIGNED, SEALED, AND DELIVERED
this 4th day of October, 2011.   Zapfe Holdings Inc.           Werner Zapfe

 

 





